department of the treasury internal_revenue_service washington d c contact person contact number identification_number employer_identification_number number release date se t eo ra tpu pe date date uil numbers legend a b dear ------------ the market for consumer credit_counseling_services has undergone changes in the past years in the irs began a comprehensive study of organizations offering credit counseling and debt-management services on date the irs office_of_chief_counsel released irs chief_counsel_advice memorandum cca cca lexi sec_22 presenting a comprehensive legal analysis as to whether credit counseling organizations can qualify as charitable or educational organizations described in sec_501 of the internal_revenue_code we have enclosed a copy of the cca for your information we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below your primary activity is the sale and maintenance of debt management plans dmps for a fee you maintain that thirty percent of your time is devoted to negotiating with creditors to lower the monthly bills for consumers another thirty percent of your you state that you do not limit your services to any particular class and no time is devoted to ensuring that monthly payments are made on the consumer’s debts which is accomplished by an electronic funds transfer system twenty percent of your time is devoted to providing in-house workshops on debt management and credit issues you are located at a according to your statement of revenue and expenses there is no line-item expense for educational workshops and programs you maintain that the remainder of your time is devoted to working with community agencies that provide financial programs working with tax professionals to provide tax_advice and consulting with consumers on the phone on ways to get out of debt particular criterion must be met to participate in any of your programs there is a one- time fee of dollar_figure for enrolling in the dmp as well as a dollar_figure monthly support fee you also state that your sources of support include membership fees at dollar_figure per client per month and fees paid to you by vendors estimated at six percent of the debt paid on behalf of your members ie fair share you expect to receive most of your support from creditors and you do not have a planned fundraising program in yo ur outreach script you promote your dmp activities by discussing affordable repayment plans with reduced interest rates that provide savings for consumers you refer to credit counseling in your training manual as a service for budgeting and bill payi ng ie complex dmps your promotional material outlines the dmp services you provide you also use a training manual on understanding and managing leads according to the manual your software b is easy to use to maintain and gather information about leads your customer service counseling service representatives are responsible for reviewing new client files explaining the dmp ensuring that all client accounts can benefit from the program enforcing participation in financial education and receiving and resolving inquiries all of these tasks are performed by an employee who has a high school diploma two years of customer service experience and computer literacy you provided a sample client debt payment schedule in which you account for monthly expenses for food personal transportation utilities and housing in this case after restructuring the consumers’ payments they pay more each month than they were paying before you restructured their bills sec_501 of the code exempts from federal_income_tax corporations sec_1_501_c_3_-1 of the income_tax regulations provides that in order to organized and operated exclusively for charitable educational and other purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is not sec_1_501_c_3_-1 of the regulations provides that an organization is not sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged as well as the advancement of education refers to sec_1_501_c_3_-1 of the regulations provides that the term educational a the instruction or training of the individual for the purpose of improving or b the instruction of the public on subjects useful to the individual and beneficial to developing his capabilities or the community sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of in revrul_69_441 1969_2_cb_115 the service found that a nonprofit the organization provided information to the public on budgeting buying practices directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions and the sound use of consumer credit through the use of films speakers and publications it aided low-income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization which held the funds in a_trust account and disbursed the funds on a partial payment basis to the creditors the organization did not charge fees for counseling services or proration services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon voluntary contributions primarily from the creditors participating in the organization’s budget plans for its support the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code in consumer credit counseling service of alabama inc v united_states u s tax cas d d c the court held an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable a nd educational under sec_501 in a group ruling is an umbrella organization made up of numerous credit counseling service agencies in this case these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families the professional counselors used only percent of their time for debt management programs they did not limit these services to low-income individuals and families but they provided their services free of charge the court found that the law did not require that an organization must perform its exempt functions solely for the benefit of low-income individuals to qualify under sec_501 nonetheless these agencies did not charge a fee for the programs that constituted their principal activities a nominal fee was charged for the debt management services but was waived when payment would work a financial hardship the consumer credit counseling service which had been recognized as exempt based on our analysis of your activities and in light of the applicable law we have the agencies received the bulk of their support from government and private_foundation grants contributions and assistance from labor agencies and the united way an incidental amount of their revenue was from fees thus the court concluded that each of the plaintiff consumer credit counseling agencies was an organization described in sec_501 as a charitable and educational_organization see also credit counseling centers of oklahoma inc v united_states u s tax cas d d c in which the facts were virtually identical and the law was identical to those in consumer credit counseling centers of alabama inc v united_states discussed immediately above determined that you operate primarily for non-exempt commercial purposes your primary activity is devoted to selling and maintaining dmps to the general_public for a fee you state that percent of your time is devoted to negotiating with creditors to lower monthly bills and using an electronic funds transfer system to ensure that payments are automatically made on the consumers’ debts you use leads to generate and maintain a constant flow of potential clients your promotional material training manuals and outreach script promote the use of dmps through promises to lower interest rates and providing timely automated bill-paying services you do not limit your services to any particular class and no particular criterion must be met to participate in any of your programs you are unlike the organization described in revrul_69_441 1969_2_cb_115 which aided low-income individuals and families who have financial problems thereby relieving the poor and distressed although you maintain you will provide workshops on debt management and credit issues you have failed to provide sufficient documentation supporting that assertion in fact you have failed to budget funds for educational material workshops or programs even if you did provide educational_services a majority of your time is devoted to selling and maintaining dmps thereby furthering a substantial non-exempt purpose based entirely upon revenue earned by selling services to the public you state in your application that your sources of support include service fees for participating in the dmp as well as fair share from creditors you expect to receive most of your contributions from creditors you have provided conflicting information as to the per month fee charged to each client and you do not have a planned fundraising program there is no evidence that you receive contributions or gifts from disinterested members of the general_public thus you are unlike the organizations described in consumer credit counseling service of alabama inc v united_states u s tax cas d d c in which they received the bulk of their support from government and private_foundation grants contributions and assistance from labor agencies and the united way an incidental amount of their revenue was from fees substantial private benefit to credit card companies you are operating as a collection your financial structure does not resemble that of a typical charity because it is in addition to operating for substantial non-exempt purposes you provide contributions to you are not deductible under sec_170 of the code accordingly you do not qualify for exemption as an organization described in you have the right to protest this ruling if you believe it is incorrect to protest you agency for these companies the fair share paid_by the credit card companies would undoubtedly result in significant savings over the possible costs of not recovering any of the unpaid debt owed them these companies clearly realize substantial financial benefits through their business relationship with you sec_501 of the code and you must file federal_income_tax returns should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if you do not protest this ruling in a timely manner it will be considered by the internal_revenue_service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory judgement or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions and do not intend to protest our denial of exempt status you should follow the instructions in notice if you decide to protest this ruling your protest statement should be sent to the address shown below if you also disagree with our proposed deletions you should in the event this ruling becomes final it will be made available for public inspection if we do not hear from you within days this ruling will become final and a copy internal_revenue_service constitution ave n w washington d c send your comments on the deletions with your protest statement and not to the address shown in notice if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take any further action if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter attachment lois g lerner director exempt_organizations rulings agreements irs chief_counsel_advice memorandum notice sincerely
